Citation Nr: 0524794	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and T.B. 

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  
The veteran died in December 2000 and the appellant is his 
widow. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2005, the appellant appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1. The veteran died in December 2000; the certificate of 
death lists the immediate cause of his death as hypertensive 
myocardiopathy.

2.  At the time of his death, the veteran was in receipt of 
service connection for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; venereal warts, evaluated 
as10 percent disabling; and epididymitis and right post-
operative gynecomastia, both noncompensably evaluated.  

3.  A service connected disability either caused or 
materially or substantially contributed to the veteran's 
death. 
     
4.  The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is rendered moot in light of the award of 
service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in service caused or materially 
contributed to the veteran's death. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 1310  (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2004).

2.  The claim for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 is dismissed as moot. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the appellant. 

Factual Background

In December 2000, the veteran died. The certificate of death 
lists the immediate cause of his death as: Hypertensive 
myocardiopathy.  A condition contributing to death but not 
resulting in the underlying cause was listed as: End stage 
kidney disease.  

At the time of his death, the veteran was in receipt of 
service connection for PTSD, evaluated as 50 percent 
disabling; venereal warts, evaluated as10 percent disabling; 
and epididymitis and right post-operative gynecomastia, both 
noncompensably evaluated.  

The veteran's service medical records show that in an April 
1966 treatment record his blood pressure was listed as 
120/90.  A chest X-ray in January 1966 revealed general 
prominence of pulmonary vascularity with normal heart size 
and configuration that was dismissed as probably normal. The 
veteran's service discharge physical examination records are 
negative for any cardiovascular disease or hypertension or 
renal disorders. His blood pressure was as 136/82. 

Service medical records of the veteran that show the veteran 
was hospitalized in April 1967 for treatment of venereal 
warts and podia.  A physical examination revealed no 
cardiovascular or renal disorders.  During his initial 
hospital course blood pressure readings of 140/90 and 142/98 
were reported.  The veteran was transferred to another 
facility in late April 1967.  Blood pressure readings of 
128/82 and 160/72 were reported.  No pertinent physical 
disorders were reported.  

A VA medical examination was performed in September 1967.  
Physical examinations of the cardiovascular and genitourinary 
systems revealed no abnormalities.  The veteran's blood 
pressure was listed as 155/90.  VA clinical records in 
December 1967 and January 1968 reveal blood pressure readings 
within normal limits.  

VA clinical records in February 1970, during treatment for 
unrelated physical disorders, reveal blood pressure readings 
of 150/100 and 150/108.  Private and VA clinical records in 
1973 and 1974 show the veteran's complaint of pain over his 
kidneys, which was referred to a private clinician without 
evidence of follow-up. A blood pressure reading of 170/100 
was reported.

A private medical examination record in July 1977 shows the 
veteran received treatment for an unrelated physical 
disorder.  His blood pressure was 170/112.  The diagnoses 
included chronic moderate hypertension.  

At a personal hearing at the RO in August 1977 the veteran 
testified that the VA had previously mentioned that he had 
hypertension but they did not go into detail concerning the 
disorder.  He stated that nurses informed him that a doctor 
was supposed to inform him about hypertension and the nurses 
indicated his blood pressure was high.  

In a July 1987 private hospital report that included 
treatment for hypertension, it was reported that the veteran 
had a 20-year history of hypertension.  VA clinical records 
dated in 1989 and 1990 show that the veteran received 
treatment and studies for a mild enlargement of the left 
adrenal gland, later diagnosed as a pheochromocytoma.  The 
veteran's hypertension was described as severe.  

A November 1990 clinical record reported by history that the 
veteran had had hypertension since 1968.  In April 1991 it 
was reported that the veteran's hypertension was secondary to 
the pheochromocytoma. The veteran reportedly refused surgery 
for the pheochromocytoma.

VA clinical records in September 1991 reveal diagnoses of 
PTSD and major depression.  In the veteran's medical history 
it was reported that he had been in and out of hospitals for 
a long period, and that he was unwilling to seek treatment.  
In the mental status examination it was reported that the 
veteran interpreted the world as pervasively untrustworthy 
and attacking, and that he protected himself through 
hypervigilence and emotional and physical isolation.  

At a personal hearing held at the RO in August 1993, the 
veteran testified that he had been informed that his blood 
pressure was bad by doctors in Dallas, Texas.  He also stated 
that he had been informed 20 years previously when he applied 
for jobs that his blood pressure was too high and he was 
denied the jobs. 

VA hospitalization records from September 1992 reveal that 
the veteran received treatment for several disorders, 
including PTSD.  In a September 1992 hospital report that 
included treatment for hypertension and PTSD, it was reported 
that the veteran had been encouraged to engage in group 
therapy in the past and he had done so to a limited extent.  
The veteran reportedly stated that it did not help him and he 
no longer wanted to purse the option. The hospital records 
also indicated that the veteran was noncompliant with tests 
and procedures.  

In an October 1992 statement regarding treatment for 
hypertension and other physical disorders, a private 
physician reported that he had had the opportunity to review 
the veteran's VA clinical records. It was stated that the 
veteran had had somewhat poorly controlled hypertension since 
1967.

VA clinical records from 1993 through 1997 show that the 
veteran received ongoing treatment for PTSD and several 
physical disorders.  The records also indicate that at times 
the veteran refused certain medications and that he declined 
examinations for various reasons, including his distrust of 
clinicians.      

Private medical records dated in November and December 1998 
reveal diagnoses of impaired renal function and renal 
insufficiency.  In February 1999 the veteran received 
treatment for right lower lobe pneumonia.  At that time 
chronic renal failure due to necrotic syndrome was diagnosed.  
It was reported that the veteran declined various testing and 
procedures to evaluate his physical disorders.  
In an April 1999 hospital report diagnosis it was indicated 
that the veteran had malignant hypertension; congestive heart 
failure; chronic renal failure due to nephrotic syndrome; and 
chronic obstructive pulmonary disease.  It was reported that 
long discussions were held with the veteran and his wife 
about progressive renal failure and the need to start 
hemodialysis.  Reportedly the veteran indicated that he was 
not ready to begin and desired to be managed medically.  He 
was advised of the adverse consequences of not getting 
dialysis treatment.     

Private medical records through July 1999 show that the 
veteran received treatment for physical disorders, including 
renal failure.  In a July 1999 hospital report it was 
indicated that the veteran was admitted for shortness of 
breath.  It was reported that it was believed his 
hypertension was the cause of his renal failure. In July 1999 
the veteran was transferred to another medical facility due 
to pulmonary edema secondary to end stage renal disease.  It 
was recommended that the veteran begin renal dialysis and he 
reportedly refused.    

In December 1999 the veteran was admitted to a private 
hospital due to shortness of breath.  It was indicated that 
he had been undergoing renal dialysis.  The diagnoses were 
hypoxia and renal failure.  Private clinical records through 
December 2000 show that the veteran received ongoing 
treatment and hospitalizations for his several chronic 
physical disorders.   In December 2000, the veteran's demise 
occurred at his home.
 
In an undated statement from a private physician received in 
May 2002, it was reported that the veteran had been under his 
care for end-stage renal disease.  It was indicated that the 
veteran was difficult to manage due to his paranoid ideation 
about health care providers that caused him to refuse 
dialysis until he had already developed multiple end-organ 
manifestations of the disease, including severe hypertensive 
cardiomyopathy.  It was reported that the veteran had also 
refused further evaluation of his cardiac disease.  The 
physician stated that although he was not a mental health 
professional, he felt the veteran's PTSD may have played a 
contributing role in his inability to trust various health 
care providers and in his ultimate demise from a combination 
of heart and kidney disease.  

In a May 2002 statement, a private physician stated that the 
veteran required a great deal of extra care because of his 
extreme distrust of health care practitioners.  He reported 
that it was very difficult to convince the veteran of the 
importance of treatments for his medical conditions, 
including taking medications to lower the risks further 
medical complications.  He opined that it was his impression 
that the veteran's mental health contributed a great deal to 
the difficulty in taking care of his medical problems and may 
have well played a significant role in his ultimate death.  

In a July 2002 medical opinion, a VA physician reported that 
she had reviewed the record including a statement from a 
treating physician of the veteran regarding the veteran's 
paranoid ideations and his refusal to begin renal dialysis.  
She reported that it was clear from the record that the 
veteran repeatedly refused to start dialysis and by the time 
he began he was seriously deconditioned; malnutrition is a 
strong risk factor for early mortality in dialysis patients.  
She also indicated that end stage renal disease is a strong 
risk factor for cardiovascular morbidity and mortality.  She 
stated that she agreed with the treating physicians 
assessment that the veteran's refusal to start dialysis was 
likely a contributing factor to his death.  She stated that 
she was not a mental health professional and that the 
veteran's antagonistic behavior toward health care providers 
contributed to his cardiac disease and ultimately his death.  
She stated that she was not qualified to determine whether 
his antagonistic behavior was consistent with his PTSD, and 
she suggested a mental health specialist make the 
determination.  

In October 2002 a VA psychiatric assessment was performed for 
an opinion on whether the veteran's PTSD contributed to his 
death.  It was reported that the veteran's entire claims 
folder was reviewed.  The clinician referred to private 
medical records in 1999 and 2000 regarding treatment for the 
veteran's chronic renal failure, along with a May 2002 
statement from a treating physician of the veteran concerning 
his refusal to begin dialysis therapy and its relationship to 
his PTSD.   It was indicated that in the veteran's treating 
physician's records, PTSD was not diagnosed nor was there an 
association of mental illness with any mistrust of doctors or 
medication non-compliance.  It was also reported that there 
was no documentation that the veteran's PTSD symptoms 
involved flashbacks or other psychotic symptoms related to 
receiving medical care.  It was summarized that the veteran's 
PTSD was unrelated to non-compliance with well-documented 
medical treatment.  The clinician reported that there was 
hardly any mention of PTSD symptoms in VA or non-VA records 
from 1999 until the veteran's death when medical providers 
recommended dialysis.  It was stated that while non-
compliance with recommended medical care is documented it was 
not connected with PTSD.  

In a June 2004 statement from a private psychologist, it was 
reported that the veteran had received treatment since 1993 
for PTSD, with flashbacks that caused anxiety and confusion.  
The clinician stated that the veteran had a fixed paranoid 
delusion about medical personnel at a particular VA hospital. 
It was reported that the veteran felt that he did not get 
adequate treatment and that he was given medications as part 
of an experiment. The veteran developed a delusion belief 
system from his experiences and he often misinterpreted the 
intentions and actions of medical personnel as a threat to 
his life. It was stated that his delusional belief system was 
so fixed that attempts to reason with him produced anger and 
more suspicion.  The clinician concluded that his experience 
in treating the veteran led to the conclusion that his 
psychiatric problems were so severe that he was a danger to 
himself because he refused medical treatment that he needed.  
The veteran was described as incapable of making decisions 
for himself due to his severe case of PTSD.  It was indicated 
that his death was the result of his refusing treatment that 
may have enabled him to tolerate medical treatment necessary 
to save his life.  

A personal hearing was held at the RO in April 2005 that was 
conducted by the undersigned Acting Veterans Law Judge.  The 
appellant testified that the veteran suffered from PTSD and 
that he had a fear and distrust of the medical system 
following a medical procedure.  She stated that following a 
particular incident with a VA hospital, the veteran informed 
her that he was not going to any doctor unless someone was 
with him.  The appellant testified that when the veteran was 
notified of his kidney disorder he was fearful of taking any 
medication or going on dialysis.  She stated that the veteran 
believed that someone was trying to control him and not help 
him.  An acquaintance of the veteran, T.B. testified that the 
veteran believed VA was conspiring against him, and he 
refused treatment from VA doctors.  He stated the veteran 
informed him that he was not going to get dialysis due to 
fear of what might be done to him.  
                              
Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease, including hypertension to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

With respect to cause of death, a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death. 38 C.F.R. § 
3.312(a). This question will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports. 38 C.F.R. § 3.312(a). 

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto. 38 C.F.R. § 3.312(b). In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c)(1).

The appellant vigorously asserts that the veteran's service 
connected PTSD resulted in psychiatric symptoms that 
precluded him from receiving timely medical treatment, 
including kidney dialysis for treatment of his end stage 
renal disease which caused his death.  

Prior to addressing the appellant's primary assertion 
regarding PTSD, a longitudinal review beginning with the 
veteran's service medical records reveals evidence that is 
pertinent to her claim.  Service medical records, including 
those at discharge from service are negative for any 
diagnoses or treatment of a cardiovascular disorder, 
including hypertension or a renal disorder.  It is, however, 
particularly noteworthy that, while service medical records 
are absent for any pertinent diagnoses or treatment, service 
records do show numerous elevated blood pressure readings. 
ranging from 140-160/90-98.  Further, shortly after service a 
VA medical examination, albeit without diagnoses of 
cardiovascular disease or hypertension, revealed a blood 
pressure reading of 155/90.  Clinical records in the 1970's 
reveal elevated blood pressure readings at times, culminating 
in a diagnosis of chronic hypertension in 1977.  
Subsequently, the record is replete with medical evidence of 
uncontrolled hypertension.  A private clinician, after review 
of the record, has related the veteran's hypertension to 
service by medical history, and there are other medical 
histories relating hypertension to the veteran's period of 
service.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In the absence of a medical opinion regarding the etiological 
relationship between the elevated blood pressure readings 
shown during and shortly after service, the Board is unable 
to speculate as to the significance, if any, of these 
findings. However, in its analysis of the overall evidence in 
this case, the Board is required to weigh both the positive 
and negative evidence. Clearly the elevated blood pressure 
readings shown during service and thereafter must be 
considered when weighing the overall evidence in this case.  

The Board now turns to the assertion that the veteran's 
service-connected PTSD is related to his death.  The clinical 
data of record confirms PTSD diagnosed in 1991.  The record 
also shows the veteran's unwillingness to comply with 
recommendations for his medical care and treatment after that 
diagnosis, including his refusal to begin dialysis subsequent 
to the diagnosis of renal disease.  The evidence includes 
opinions from VA and private physicians, including treating 
clinicians, who opine that veteran's behavior toward health 
care providers, as a result of his PTSD, contributed to his 
death.  

A VA mental health provider has conceded the record shows the 
veteran's noncompliance with medical treatment, but opines 
that the record is essentially absent for medical findings 
indicating that PTSD symptoms were related to his non-
compliance with medical procedures, most specifically his 
refusal of dialysis treatment. The medical opinion 
definitively rejects the pertinent assertion made by and on 
behalf of the appellant.  However, while pursuant to Colvin, 
the Board may not rely on its own unsubstantiated medical 
conclusion, it is noted that the Board is not required to 
accept the medical authority supporting or in opposition of a 
claim for that matter; it must provide its reasons for 
accepting rejecting such evidence and, more important, must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision. Hayes v. Brown, 
9 Vet. App. 67 (1996).

With respect to the foregoing, it is important to note that a 
June 2004 statement by a private psychologist contains an 
opinion that the veteran was incapable of making medical 
decisions due to PTSD and that his death was due to refusing 
treatment. 

When all the evidence is considered, a determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   

While the record includes a definitive rejection by a VA 
clinician that the veteran's PTSD was not the cause of his 
compliance with medical advice and, therefore, was not 
material to the cause of his death, there is ample medical 
evidence to the contrary.  The Board finds that the evidence 
is in equipoise on this issue, and the law requires that the 
benefit of the doubt be given to appellant.
 
Accordingly, service connection for the cause of the 
veteran's death is warranted.  


38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA shall pay benefits to the 
surviving spouse and the children of a deceased veteran in 
the same manner as if the veteran's death were service 
connected. Provided, the veteran was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability if the disability was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death.

As the Board has granted the appellant entitlement to service 
connection for the cause of the veteran's death, she will 
receive all the benefits that she could have received under 
the provisions of 38 U.S.C.A. § 1318, and the claim for 
benefits under those provisions has been rendered moot.

Accordingly, that claim is dismissed. 


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is dismissed.






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


